Exhibit 10.3

SERVICING AGREEMENT

BETWEEN

BROOKE CORPORATION

AND

BROOKE CREDIT CORPORATION

This Servicing Agreement (this “Agreement”) is made and entered into as of
July 18, 2007, by and between Brooke Credit Corporation, a Delaware Corporation
(the “Company”), and Brooke Corporation, a Kansas corporation (“BC”).

WHEREAS, the Company desires to engage BC to provide the Services (as defined
below) to the Company according to the terms and subject to the conditions set
forth herein.

NOW THEREFORE, in consideration of the premises and the agreements, covenants
and representations herein contained, the parties hereto agree as follows:

 

1. The Services.

a. BC shall provide to Company the services described in Exhibit A, Schedule of
Services, attached hereto (which services are hereinafter referred to as the
“Services”). BC shall have no obligation to perform any services or have any
obligations pursuant to this Agreement, except as specifically set forth on
Exhibit A, or otherwise specifically set forth in this Agreement. BC shall
perform the Services in accordance with its customary standards, policies and
procedures in performing similar obligations with respect to similarly situated
third parties.

b. Reserved.

c. BC grants to the Company a non-exclusive, non-transferable, and royalty-free
license to use the name “Brooke” and such trademarks and service marks as are
registered by BC with the United State Patent and Trademark Office or claimed by
BC and pending registration with such Trademark Office (collectively, such name
and marks to be referred to as the “Licensed Marks”) solely in connection with
the Company’s operation of its business. The Company shall make no other use of
the Licensed Marks. The Company acknowledges and agrees that the rights granted
to the Company by and obtained by the Company as a result of or in connection
with this Agreement are license rights only, and nothing contained in this
Agreement constitutes or shall be construed to be an assignment of any or all of
BC’s rights in any of the Licensed Marks. BC retains the right to specify, from
time to time, the format in which the Company shall use and display each
Licensed Mark, and the Company shall only use or display the Licensed Mark in a
format approved by BC. The Company shall not at any time, whether during or
after the term of this Agreement, do or cause to be done any act or thing
challenging, contesting, impairing, invalidating, or tending to impair or
invalidate any of BC’s rights in any of the Licensed Marks or any registrations
derived from such rights. The Company shall not assign, sublicense, transfer, or
otherwise convey the Company’s rights or obligations with respect to the
Licensed Marks without BC’s prior written consent. The Company shall promptly
notify BC of any and all infringements, imitations, simulations or other illegal
use or misuse of any of the Licensed Marks which come to the Company’s
attention. As the sole owner of the Licensed Marks, BC shall determine whether
to take any action to prevent the infringement, imitation, simulation or other
illegal use or misuse of the Licensed Marks. The Company shall render BC all
reasonable assistance in connection with any matter pertaining to the
protection, enforcement or infringement of the Licensed Marks used by the
Company, whether in the courts, administrative or quasi-judicial agencies, or
otherwise. In the event BC intends not to renew this agreement, enter into a
replacement servicing agreement or enter into another agreement that provides
the rights to the Company set forth in this paragraph 1(c), BC will provide the
Company with notice of its intention and the Company will continue to enjoy the
rights set forth in this paragraph 1(c) for a period of 90 days following the
later of: (i) the receipt by the Company of



--------------------------------------------------------------------------------

such written notice; or (ii) the expiration of the agreement which provides for
the rights set forth in this paragraph 1(c) or rights substantially similar
thereto. Nothing set forth in this agreement shall be interpreted to require the
Company to utilize the Licensed Marks. Likewise, if the Company’s use of the
Licensed Marks is reasonably determined to have caused, or have the potential of
causing, material damage to the value of the Licensed Marks, BC may terminate
the license granted to the Company upon 90 days written notice.

 

2. Term. The initial term of this Agreement shall begin on the date first above
written and expire on December 31, 2007, subject to the terms and provisions of
Section 6 below. This Agreement shall be renewed upon terms and conditions
mutually agreed by the parties for a subsequent term of one year

 

3. Contract Sum.

a. In consideration of the performance of the Services by BC, the Company shall
pay to BC the fees set forth in the Schedule of Fees attached hereto as Exhibit
B (the “Contract Sum”) at the times and in accordance with Exhibit B. The
Contract Sum shall be the sole compensation due BC in connection with its
performance of the Services.

b. Unless otherwise agreed in writing, BC shall be entitled to reimbursement
from the Company for out-of-pocket expenses incurred in the performance of the
Services unless BC is specifically responsible for such amounts as set forth on
the Schedule of Reimbursements attached hereto as Exhibit C at the times and in
accordance with Exhibit C.

c. Unless otherwise agreed in writing, BC shall be responsible for fees incurred
in connection with retaining any additional independent contractors or
subcontractors in connection with performing the Services.

 

4. Events of Default by BC. The following shall constitute “BC Events of
Default” hereunder by BC:

a. failure on the part of BC duly to observe or perform in any material respect
any of the covenants or agreements on the part of BC set forth in this Agreement
which continues unremedied for a period of fifteen (15) days after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to BC by the Company (unless such failure is the result of the
Company’s failure to observe or perform any of its obligations hereunder, in
which case BC’s failure shall not constitute an event of default); or

b. a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law or appointing a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against BC and
such decree or order shall have remained in force undischarged or unstayed for a
period of sixty (60) days; or

c. BC shall consent to the appointment of a trustee, conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings of or relating to BC or of or relating to all
or substantially all of the property of BC; or

d. BC shall admit in writing its inability to pay its debts generally as they
become due, file a petition to take advantage of any applicable insolvency or
reorganization statute, make an assignment for the benefit of its creditors, or
voluntarily suspend payment of its obligations or take any action in furtherance
of the foregoing.

 

5. Events of Default by the Company. The following shall constitute “Company
Events of Default” hereunder by the Company:

a. any failure by the Company to make any payment required to be made by the
Company to BC within 20 days of the date of invoice date; or



--------------------------------------------------------------------------------

b. any failure on the part of the Company duly to observe or perform in any
material respect any other of the covenants or agreements on the part of the
Company set forth in this Agreement or any governing document by and between the
Company and BC for the transactions being serviced which continues unremedied
for a period of fifteen (15) days after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to the Company
by BC; or

c. a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law or appointing a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Company and such decree or order shall have remained in force undischarged or
unstayed for a period of sixty (60) days; or

d. the Company shall consent to the appointment of a trustee, conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to the Company or
of or relating to all or substantially all of the property of Company; or

e. the Company shall admit in writing its inability to pay its debts generally
as they become due, file a petition to take advantage of any applicable
insolvency or reorganization statute, make an assignment for the benefit of its
creditors, or voluntarily suspend payment of its obligations or take any action
in furtherance of the foregoing.

 

6. Remedies.

(a) Remedies of the Company. If a BC Event of Default shall occur, the Company
(i) may terminate this Agreement by giving thirty (30) days prior written notice
to BC, and (ii) shall be entitled to any and all other rights and remedies under
law or in equity.

(b) Remedies of BC. If a Company Event of Default shall occur, BC (i) may
terminate this Agreement and resign by giving thirty (30) days prior written
notice to the Company, and (ii) shall be entitled to any and all other rights
and remedies under law or in equity.

(c) Payment of Fees Upon Termination. Whether this Agreement is terminated
through Section 2 or Section 6, BC shall be entitled to be paid any and all fees
which remain accrued and unpaid through the final date of the rendering of the
Services. In addition, within five (5) business days of any termination, BC will
return any of the Company’s materials at the Company’s expense. The terms and
provisions of this Section 6(c) shall survive any termination of this Agreement.

(d) Limitation of Damages. Neither party shall be liable to the other party for
punitive, consequential or indirect damages. Additionally, the Company
acknowledges that BC is merely providing a service for a fee under this
Agreement. Accordingly, BC shall not be liable to Company under this Agreement
for any amounts in excess of any fees paid to BC hereunder, unless such loss or
damage is caused by the gross negligence or willful misconduct of BC. The terms
and provisions of this Section 6(d) shall survive any termination of this
Agreement.

 

7. Notices. No notice or other communication shall be deemed given unless sent
in any of the manners, and to the persons, specified in this Section. All
notices and other communications hereunder shall be in writing and shall be
deemed given (a) upon receipt if delivered personally (unless subject to clause
(b)) or if mailed by registered or certified mail, (b) at noon on the date after
dispatch if sent by overnight courier or (c) upon the completion of transmission
(which is confirmed by telephone or by a statement generated by the transmitting
machine) if transmitted by telecopy or other means of facsimile which provides
immediate or near immediate transmission to compatible equipment in the
possession of the recipient, in any case to the parties at the following
addresses or telecopy numbers (or at such other address or telecopy number for a
party as will be specified by like notice):

 

    If to Company:    Brooke Credit Corporation        10950 Grandview Drive    
   Suite 600        Overland Park, Kansas 66210        Attn: Michael Lowry    
If to BC:    Brooke Corporation        10950 Grandview Drive        Suite 600  
     Overland Park, Kansas 66210        Attn: General Counsel



--------------------------------------------------------------------------------

8. Independent Contractor. In its performance and completion of the Services and
any of its other duties and obligations under this Agreement, BC shall at all
times be deemed to be an independent contractor and nothing in this Agreement
shall at any time be construed so as to create the relationship of employer and
employee, principal and agent, partnership or joint venture as between BC and
Company. BC shall have the entire charge, control and supervision of its
performance of the Services and any of its other duties and obligations under
this Agreement, subject to the terms and provisions of this Agreement and
Exhibit A hereto. Both parties acknowledge that they shall have no authority to
bind the other party to any contractual or other obligation whatsoever.

 

9. Indemnity. BC agrees to indemnify, defend and hold harmless the Company and
its directors, members, managers, officers and employees from and against any
and all loss, liability, claim, damage, cost or expense (including without
limitation reasonable legal fees and expenses and all other costs and expenses
incurred in investigating, preparing for or defending any proceeding, commenced
or threatened, incident to the foregoing or to the enforcement of this
Section 9) suffered or incurred by the Company and arising out of, or in
connection with (i) any act or omission of BC or any of its employees, (ii) any
breach by BC of any covenant, obligation or representation or warranty (as of
the date when made) of BC contained in this Agreement, and/or (iii) any claim by
any third party in any way related directly or indirectly to the subject matter
of this Agreement unless the claim relating thereto is directly attributable to
breach of this Agreement, willful misconduct, bad faith, fraud or negligence of
the Company or any of its directors, members, managers, officers or employees.
The Company hereby agrees to indemnify, defend and hold harmless BC and its
directors, members, officers and employees from and against any and all loss,
liability, claim, damages, cost or expense (including without limitation
reasonable legal fees and expenses and all other costs and expenses incurred in
investigating, preparing for or defending any proceeding, commenced or
threatened, incident to the foregoing or to the enforcement of this Section 9)
suffered or incurred by BC or its directors, members, officers and employees for
or on account of or arising out of or in connection with (i) any breach by the
Company of any covenant, obligation or representation or warranty (as of the
date when made) of the Company contained in this Agreement, and/or (ii) any
claim directly attributable to willful misconduct, bad faith, fraud or
negligence of the Company or any of its directors, members, managers, officers
or employees.

 

10.

Confidentiality. Each party (the “Receiving Party”) agrees and acknowledges
that, except to the extent permitted herein, all information and data supplied
by the other party (the “Disclosing Party”) regarding its company matters,
systems, procedures, assets or operations shall be held in strict confidence at
all times and the Receiving Party will not disclose or otherwise divulge any of
such information to any party without the prior written consent of the
Disclosing Party. Provided, however, that the Receiving Party shall be
authorized to disclose such information (i) to any of its directors, members,
officers, employees, representatives, accountants, auditors, attorneys and
agents and to any of its affiliates, subsidiaries and parents and any of their
respective directors, members, officers, employees, representatives,
accountants, auditors, attorneys and agents to the extent any of them have a
need to know such information to perform services hereunder and only for such
purpose and agree in writing to keep such information confidential (collectively
referred to herein as “Receiving Party’s Representatives”); (ii) to any
government agency with jurisdiction over the Receiving Party or the Receiving
Party’s Representatives or the transaction contemplated herein; (iii) as may be
required by law or regulation, judicial or administrative order, ruling or
judgment or legal obligation to disclose (which may



--------------------------------------------------------------------------------

 

include, by way of example and not by way of limitation, any discovery or
disclosure demands or requirements issued or arising in any judicial or
administrative investigation or proceeding); (iv) if it is advised by its
counsel that its failure to do so would be unlawful, or (v) if failure to do so
would expose the Receiving Party to loss, liability, claim or damage for which
it has not been adequately indemnified to its satisfaction. The terms and
provisions of this Section 10 shall survive any termination of this Agreement.

 

11. Assignability. This Agreement may be assigned by either party hereto to any
entity buying substantially all of the assigning party’s assets or ownership
interests, provided such entity executes an assumption agreement reasonably
acceptable to the non-assigning party.

 

12. Governing Law. This Agreement and the respective rights and obligations of
the parties hereto shall be governed by and construed in accordance with the
laws of the State of Kansas, without regard to its conflicts of laws provisions.

 

13. Successors and Assigns. This Agreement and the terms, covenants, provisions
and conditions hereof shall be binding upon, and shall inure to the benefit of,
the respective heirs, successors and assigns of the parties hereto; provided,
however, that, except as set forth in Section 11 above, neither party shall
assign this Agreement, or otherwise dispose of all or any portion of its right,
title or interest herein, to any person or entity without the prior written
consent of the other party. There shall be no third party beneficiaries to this
Agreement. This Agreement is not intended to confer on any person other than the
parties hereto and their successors and permitted assigns any rights,
obligations, remedies or liabilities.

 

14. Merger. Subject to the provisions of paragraph 2, any corporation or limited
liability company into which either party may be merged or converted or with
which it may be consolidated, or any corporation or limited liability company
resulting from any merger, conversion or consolidation to which either party
shall be a party, or any corporation or limited liability company succeeding to
the business of such party shall be successor of such party hereunder without
the execution or filing of any paper with any party hereto or any further act on
the part of any of the parties hereto except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding.

 

15. Severability. If any provision of this Agreement is held to be invalid or
unenforceable, then, to the extent that such invalidity or unenforceability
shall not deprive either party of any material benefit intended to be provided
by this Agreement, the remaining provisions of this Agreement shall remain in
full force and effect and shall be binding upon the parties hereto.

 

16. Jury Trial. The parties hereto hereby knowingly and voluntarily waive any
right which either or both of them shall have to receive a trial by jury with
respect to any claims, controversies or disputes which shall arise out of this
Agreement or the subject matter hereof.

 

17. Entire Agreement. This Agreement and the exhibits and schedules attached
hereto embody the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof and supersede all prior and contemporaneous
agreements and understandings, oral or written, relating to said subject matter.
Any exhibits and schedules to this Agreement are hereby incorporated into this
Agreement in their entirety by this reference.

 

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which shall together constitute one and the same agreement. The parties
hereto agree that facsimile signatures on this Agreement shall be deemed
effective as originals by the parties for all purposes.

 

19. Headings. The headings of the Sections contained in this Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement or any provision hereof.

 

20.

Waiver. All remedies available to either party for one or more breaches by the
other party are and shall be deemed cumulative and may be exercised separately
or concurrently without waiver of any other remedies. No



--------------------------------------------------------------------------------

 

party hereto shall be deemed to have waived any right, power or privilege under
this Agreement unless such waiver shall have been expressed in a written
instrument signed by the waiving party. The failure of any party hereto to
enforce any provision of this Agreement shall in no way be construed as a waiver
of such provision or a right of such party to thereafter enforce such provision
or any other provision of this Agreement.

 

21. Construction. Unless the context of this Agreement otherwise clearly
requires, (i) references in this Agreement to the plural include the singular,
the singular the plural, the masculine the feminine, the feminine the masculine
and the part the whole and (ii) the word “or” will not be construed as exclusive
and the word “include,” “including” or similar terms shall be construed as if
followed by the phrase “without being limited to.”

 

22. Any issue, claim or dispute that may arise out of or in connection with this
Agreement (including exhibits and addenda) and/or the relationship of the
parties and which the parties are not able to resolve themselves by negotiation,
shall be submitted to mediation in a manner agreed to by the parties. The
parties agree to use mediation to attempt to resolve such issue, claim or
dispute prior to filing any arbitration action, lawsuits, complaints, charges or
claims. The parties will select an independent mediator agreeable to both
parties. The mediator will communicate with the parties to arrange and convene
the mediation process that will be most efficient, convenient and effective for
both parties. The costs of the mediation and fees of the mediator will be borne
equally by the parties. The parties will cooperate with the mediator in coming
to a reasonable agreement on the mediation arrangements which will include the
time and place for conducting the mediation, who will attend or participate in
the mediation and what information and written material will be exchanged before
the mediation. The mediation will be conducted in Overland Park, Kansas.

 

23. Any issue, claim, dispute or controversy that may arise out of, in
connection with or relating to this Agreement (including exhibits and addenda)
and/or the relationship of the parties, and which the parties are not able to
resolve through mediation, shall be settled by arbitration administered by the
American Arbitration Association under its Commercial Arbitration Rules, and
judgment on the award rendered by the arbitrator(s) may be entered in a court
having jurisdiction thereof. The parties agree to use arbitration to resolve any
such issue, claim, dispute or controversy prior to and in lieu of filing any
lawsuits, complaints, charges or claims. The costs of the arbitration and fees
of the arbitrator(s) will be borne equally by the parties.

(signature page follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

THE COMPANY:  

/s/ Michael Lowry

By:   Michael Lowry Title:   Chief Executive Officer BROOKE CORPORATION  

/s/ Leland Orr

By:   Leland Orr Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

Schedule of Services

BC shall perform the following services:

Permanent, Confidential and Loan File Document Management

 

•  

Process referenced documents in accordance with established Original Documents
Memorandum

 

•  

Provide secure facilities for storage of referenced documents

 

•  

Establish procedures for filing and physical security of referenced documents

 

•  

Establish procedures for electronically storing and electronic security of
referenced documents

External Audit Services

 

•  

Coordinate audit activities with external auditors

 

•  

Gather and provide information requested by external auditors

 

•  

Facilitate and collaborate work for external auditors

 

•  

Compile selected audit books in accordance with Audit File Book Memorandum

Internal Audit/Internal Control Services

 

•  

Conduct internal audits of the Company and its systems, procedures, policies and
processes

 

•  

Evaluate the adequacy and effectiveness of internal controls

 

•  

Develop and recommend changes in operations, policies, procedures or controls to
increase efficiency of operations or to improve safeguards over internal
controls

 

•  

Develop and implement audit plans and programs

 

•  

Develop and implement audit procedures

 

•  

Prepare written reports as needed and communicate as necessary

 

•  

Perform audit procedures and prepare work papers documenting the audit
procedures performed

 

•  

Review transactions, documents, records, reports, policies and procedures for
accuracy and effectiveness and to help ensure that they are followed

Risk Management Services

 

  •  

Provide insurance

 

  •  

Provide information about insurance policies

 

  •  

Analysis of risk identification reports

 

  •  

Advise BCC loan committee

 

  •  

Advise BCC CPA committee

Transportation services

 

  •  

Provide access to Brooke Bus

 

  •  

Provide access to Corporate vehicles

 

  •  

Coordination of corporate transportation

 

  •  

Schedule commercial air travel for the Company’s senior management

 

  •  

Schedule private air travel for the Company’s senior management

 

  •  

Schedule lodging, car rental and other related travel expenses for the Company’s
senior management

 

  •  

Monitor travel expenses (including compilation of monthly reports detailing
travel expenses for all employees) to assist the Company’s management in
monitoring travel expenses

 

  •  

Monitor employee expense reports



--------------------------------------------------------------------------------

Corporate Marketing Services

 

  •  

Maintain and coordinate relationship with advertising agency

 

  •  

Develop annual reports, brochures, and other marketing materials for the
organization

 

  •  

Develop, coordinate, manage and expand company websites

 

  •  

Develop, update and maintain of Brooke guides

 

  •  

Coordinate printing and mailing of corporate communications

 

  •  

Develop, coordinate, track and release press releases

 

  •  

Develop, design and coordinate corporate identity, company message and public
relations

 

  •  

Oversee and analyze company marketing campaigns and lead generation

 

  •  

Provide clearing house services for marketing materials

 

  •  

Coordinate Logo usage and Trade Name Protection

 

  •  

Track and Measure the effectiveness of marketing plans and campaigns

 

  •  

Conduct marketing analysis based on information gathered from customer as well
as information researched

 

  •  

Perform market analysis

 

  •  

Manage and coordinate the development and success of marketing websites

 

  •  

Assist in writing, compilation and editing of:

 

  ¡  

Press releases

 

  ¡  

Advertisements

 

  ¡  

Letters/notes/communications

 

  ¡  

Develop writing projects

 

  ¡  

Procedures

 

  ¡  

Video scripts

 

  ¡  

Speeches

 

  ¡  

Presentations

 

  ¡  

SEC filings and other periodic reports

 

  •  

Graphics/video production

 

  •  

Organize, edit and complete video productions

 

  •  

Assist in graphic design projects

 

  •  

Organize and format annual reports and other corporate communications

 

  •  

Contract with vendors and printers for annual reports and other corporate
communications

 

  •  

Prepare and circulate monthly advertising expense analysis

 

  •  

Prepare and circulate monthly website tracking report

 

  •  

Prepare and circulate monthly PR/Communications analysis

Corporate recruiting assistance

 

  •  

Develop advertising and recruitment campaigns for Company’s senior management

 

  •  

Conduct initial phone screening for Company Senior Management

 

  •  

Prepare post interview communications with prospects who are hired and not hired

 

  •  

Track and Measure the effectiveness of recruitment sources and activities

 

  •  

Develop and maintain recruitment procedures, forms and tools

 

  •  

Prepare recruitment analysis

 

  •  

Distribute periodic recruitment analysis, priorities and progress reports

 

  •  

Manage, coordinate and attend career fairs

 

  •  

Manage, coordinate and develop Brooke careers website

 

  •  

Conduct internal postings as requested

 

  •  

Develop and maintain relationship with CareerBuilder.com, Monsterjobs.com,
HotJobs.com, etc.

Facilities/Real estate Services

 

  •  

Process payments for supplies in a timely manner

 

  •  

Purchase equipment with market price under $1000

 

  •  

Track fixed assets for the company



--------------------------------------------------------------------------------

  •  

Facilitate acquisition of equipment for company

 

  •  

Order offices supplies for company

 

  •  

Set up accounts with Staples, UPS, and other vendors on behalf of Company

 

  •  

Assure processing of timely payment of Staples, UPS and other vendors

Transaction services

 

  •  

Maintain agreements library and forms

 

  •  

Research state laws as Company expands

 

  •  

Handle financing transactions including securitizations, warehouse lines

 

  •  

Provide legal counsel to Company on transaction related matters

 

  •  

Assist with problem resolution (including post transaction, borrower and other
issues)

 

  •  

Provide counsel on credit sales compliance

 

  •  

Assist with dispute resolution and manage litigation relating to borrowers

Corporate/Regulatory Services

 

  •  

Assist with dispute resolution and manage litigation relating to employment,
general corporate matters

 

  •  

Provide corporate governance advice and compliance services

 

  •  

Assist in the development and maintenance of corporate policies

 

  •  

Assist with problem resolution (other than post transaction and borrower issues)

 

  •  

Handle general corporate matters

 

  •  

Assist in capital raising

 

  •  

Coordinate SEC filings (Registrations statements, proxy statements, 10K, 10Q,
8K, Forms 3, 4 and 5, etc.)

 

  •  

Complete, submit, track and follow-up on foreign authority and assumed named
applications

 

  •  

Complete, submit, track and follow-up on annual report filings

 

  •  

Oversee corporate compliance with respect to company operations

 

  •  

Assist with corporate governance

 

  •  

Subsidiary secretaries

 

  •  

Maintain corporate books and records

 

  •  

Assist with internal controls

 

  •  

Intellectual property assistance

 

  •  

Seek and maintain service and trade marks

 

  •  

Seek and maintain patents

IT support services

 

  •  

Provide website development and maintenance assistance

 

  •  

Provide computer support

 

  •  

Develop, coordinate and maintain IT systems

 

  •  

Develop, coordinate and maintain IT security systems

 

  •  

Develop, coordinate and maintain backup information systems

 

  •  

Provide platform for and maintenance of document management

 

  •  

Provide platform for and maintenance of personal management

 

  •  

Assist in data collection and maintenance

 

  •  

Provide database maintenance

 

  •  

Generate reports from information systems as requested

 

  •  

Order computers, other hardware and software to optimize purchasing power

 

  •  

Track computers, other hardware and software

 

  •  

Provide IT consultation on an as needed basis

 

  •  

IT analysis and maintenance

 

  •  

Monitor server needs and provide upgrades as needed or requested

 

  •  

Analyze Software needs and provides upgrades as needed or requested

 

  •  

Assist in training personnel on information systems



--------------------------------------------------------------------------------

Human resources services

 

  •  

Provide experienced personnel to assist in Company operations

 

  •  

Assist in employee relations and retention

 

  •  

Provide manager counseling and advisory services

 

  •  

Conduct employee investigations

 

  •  

Maintain personnel files

 

  •  

Assist in the design and implementation of human resources policies and
procedures

 

  •  

Monitor changes in employment practices laws

 

  •  

Implement practices to reduce EPL exposures

 

  •  

Investigate and work to resolve employee relation issues and complaints

 

  •  

Conduct onsite and remote employee training

 

  •  

Conduct employee orientation

 

  •  

Consult with managers regarding personnel issues

 

  •  

Design and conduct management training with respect to employment practices
issues

 

  •  

Assist in recruitment process (e.g. design and review recruitment advertising,
design and review applications, assist in interview design and process, conduct
reference checks)

 

  •  

Assist in evaluation and discipline process

 

  •  

Assist in termination process (e.g. exit interviews, pre and post termination
consultations with management);

 

  •  

Manage and assist in preparation of job descriptions

 

  •  

Assist in ensuring compliance with applicable laws

 

  •  

Coordinate third party training

 

  •  

Assist in preparation of employment agreements and forms

 

  •  

Provide benefit administration and communication

 

  •  

Assist in the design and selection of benefit packages and providers

 

  •  

Conduct salary surveys

 

  •  

Manage performance evaluation process

 

  •  

Manage FMLA and leave of absences policies and procedures

 

  •  

Provide workers compensation administration and OSHA reporting

Payroll Accounting

 

  •  

Payroll processing

 

  •  

Solve problems concerning payroll and enforce payroll policies.

 

  •  

Compile payroll data such as garnishments, vacation time, insurance and 401(k)
deductions.

 

  •  

Administer time and attendance system for accuracy and completeness

 

  •  

Process weekly transfer of payroll data to ADP

 

  •  

Provide applicable state and federal wage and hour compliance services

 

  •  

Prepare reports for management (gross payroll, hours worked, vacation accrual,
tax deductions, benefit deductions, etc.)

 

  •  

Provide access to payroll service provider

 

  •  

Respond to employee questions

 

  •  

Process payroll deductions

 

  •  

Determine if vendor charges for benefits are accurate

Cash Management services

 

  •  

Provide daily cash management

 

  •  

Analyze cash needs and inform Company accordingly

 

  •  

Prepare quarterly cash reports for Company and its auditors

 

  •  

Prepare monthly bank reconciliations for Company

 

  •  

Make daily deposit of funds received and balance cash accounts to the general
ledger

 

  •  

Reconcile weekly bank statements and balance to the general ledger

 

  •  

Make Transfers to Online Accounts and enter the transactions in the system.



--------------------------------------------------------------------------------

EXHIBIT B

Schedule of Fees

The Company shall pay the following fees to BC:

Annual fee of $2,250,000 payable in 12 equal monthly installments



--------------------------------------------------------------------------------

EXHIBIT C

Schedule of Reimbursements

BC shall be responsible for the following expenses:

National Office rent, telephone, and utilities

Processing center’s rent, telephone, and utilities

Advertising center’s rent, telephone, and utilities

Facility center’s rent, telephone, and utilities

Alltel cell phone service and associated charges

National Office supplies purchased through Staples

Processing Center supplies purchased through Staples

Advertising center’s supplies purchased through Staples

Facility center’s supplies purchased through Staples

Private airplane expense

Fleet ownership expenses, including lease costs, interest and taxes

Recruitment expenses (e.g. Career Builders, Monster.com, etc.)

Computer acquisition costs (but not maintenance expenses)

Telephone system purchase costs (but not maintenance expenses)

Outside legal counsel expenses and professional fees unrelated to capital
raising and loan funding initiatives

Accounting and auditing professional fees and expenses

Postage for processing center, advertising center, facility center and national
office

UPS expense for processing center, advertising center, facility center and
national office

General printing costs not specifically associated with the Company